DETAILED ACTION
This Final Office Action is in response to the application filed on 02/23/2009 and the Amendment & Remark filed on 10/01/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6-8, 14-16, 18, 19, 27-31, 33, 34 and 36-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). 
While the Applicant specifies in claims 1 and 30 performing computer-generated scoring of the subset of users based on a scoring criteria to determine users having attributes including debt obligation, there is no written content as to how or what specific formulas or mathematical steps are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order for the claimed computer to score the subset of user and determining users having attributes, objectively demonstrating that the applicant actually invented—was in possession of—the claimed subject matter. 

As such, claims 1, 2, 4, 6-8, 14-16, 18, 19, 27-31, 33, 34 and 36-39 are rejected as failing the written description requirement.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 2, 4, 6-8, 14-16, 18, 19, 27-31, 33, 34 and 36-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to a process, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
populating a database with stored transaction history data and demographic information data for a group of users each having an electronic account accessible with an electronic account service operated by a service provider, each user performing periodic electronic transactions with the  account service using an internet connection with a communication device, the communication device having a display, a data processor and a memory;
querying the database to identify a subset of the users to receive data communications based upon the stored transaction history data and demographic information data;
assigning attributes to parties providing at least one of a product and a service to the users wherein the attributes including a debt obligation are associated with the subset of users;
performing computer-generated scoring the identified subset of users based on a scoring criteria to determine users having attributes including the debt obligation;
performing computer-generated clustering the scored users to specify a clustered set of users to receive electronic data communication;
conducting a series of computer-generated data communications with the clustered set of users having a score using the internet connection with the electronic account service, the data communications including a plurality of computer-generated first questions stored in a memory device associated with a server for the electronic account service that is connected to the internet, at least one of the plurality of computer-generated first questions to be answered by a scored user, 
the data communications including the step of communicating with a user operating the communication device that is connected to the internet to access the electronic account service such that a user interface screen of the electronic account service is displayed on the display, the communicating step including communicating a computer-generated first question, selected from the plurality of stored first questions, to the scored user and recording a first response by the scored user to the first question, and based upon the first response, selecting a computer-generated second question from a second plurality of questions stored in the memory device, the second question to be answered by the scored user during interaction with the user interface screen of the electronic account service;
electronically recording responses and an identity of the scored user responding to at least the first question in a database;
based on the recorded responses of a scored user, displaying computer-generated data on the user interface screen regarding a further transaction configured to reduce the debt obligation to the scored user during or after user interaction with the user interface screen of the electronic account service.
subsequently communicating with at least one user of the group of users based upon a prior response of the at least one user and compensating the one user for a second response.
measuring a performance of the method using recorded responses.
wherein a user’s demographic information are assigned to the user based on a user’s transaction history that is used to classify the user with a Boolean analysis to group the user with to a selected cluster.
wherein each transaction history is converted to the demographic information are stored, for later assignment to a second group of users.
performing a transaction using an internet browser.
using a speech synthesizer to generate an audio output representative of a person reading a text.
forming a group of users that elect to perform a transaction in accordance with a group rule.
wherein the rule comprises distributing proceeds to a user periodically.
wherein the data communications are displayed on using an internet browser operating on a display of the communication device.
using a system that can seek and obtain authorization to perform a transaction with the electronic account of the user.
communicating with the user with the communication device having a display and displaying each question on the display.
communicating with the communication device that comprises a computer connected to the internet to access electronic data for a transaction.
communicating with the communication device, the communication device comprising a wireless telephone.
selecting a series of data communications with a group of users having a score, each scored user performing periodic transactions with an internet connectable wireless mobile device, the data communications being selected based on electronically stored demographic information of the scored users including prior transactions, the data communications including a plurality of first questions stored in a memory device associated with a server that is connected to the internet, at least one of the plurality of first questions stored in the memory  to be communicated to a user and answered using the wireless mobile device;
communicating with the scored user with the internet connection while interacting with a user interface screen of an internet browser accessed through the internet to communicate with an electronic account service operated a service provider via the wireless mobile device during a transaction session, 
the communicating step including communicating a first question selected from the plurality of first questions to the scored user, recording a first response by the scored user to the first question, 
based upon the first response, selecting a second question from a second plurality of questions stored in the memory device with a second response to be answered by the scored user via the wireless mobile device;
displaying, on the wireless mobile device, data indicating a transaction to the scored user based at least on the second response during the transaction session;
recording responses and an identity of the scored user responding to at least one question in a database.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers providing financial service and/or offer based on user response to marketing interaction but for the recitation of generic computer components. That is, other than reciting generic computing language such as “computer-implemented method”, “using internet connection”, “computer-generated” and “communication device having a display, a data processor and a memory” nothing 
For example, but for the aforementioned generic computer languages, “populating a database with stored transaction history data and demographic information data for a group of users each having an electronic account accessible with an electronic account service operated by a service provider, each user performing periodic electronic transactions with the electronic account service using an internet connection with a communication device, the communication device having a display, a data processor and a memory” in the context of the claimed invention encompasses one or more person manually populating a database with the stored data; (It should be noted that the additional element “using an internet connection with a communication device, the communication device having a display, a data processor and a memory” is a non-functional property of the users, which is non-function property of “stored transaction history data and demographic information data” for which the claimed invention populate database with.) 
but for the aforementioned generic computer languages, “querying the database to identify a subset of the users to receive data communications based upon the stored transaction history data and demographic information data” in the context of the claimed invention encompasses one or more person manually querying the database;
but for the aforementioned generic computer languages, “assigning attributes to parties providing at least one of a product and a service wherein the attributes including a debt obligation are associated with the subset of users” in the context 
but for aforementioned generic computer languages, “performing computer-generated scoring of the identified subset of users based on a scoring criteria to determine users having attributes including the debt obligation” in the context of the claimed invention encompasses one or more person manually scoring the identified subset of user;
but for the aforementioned generic computer languages, “performing computer-generated clustering the scored users to specify a clustered set of users to receive electronic data communication” in the context of the claimed invention encompasses one or more person manually clustering the users into cluster sets;
but for the aforementioned generic computer languages, “conducting a series of computer-generated data communications with the subset of users having a score using the internet connection with the electronic account service, the data communications including a plurality of computer-generated first questions stored in a memory device associated with a server for the electronic account service that is connected to the internet, at least one of the plurality of computer-generated first questions to be answered by a scored user” in the context of the claimed invention encompasses one or more person manually communicating the series of communication;
but for the aforementioned generic computer languages, “the data communications including the step of communicating with a user operating the communication device that is connected to the internet to access the electronic account  such that a user interface screen of the electronic account service is displayed on the display” in the context of the claimed invention encompasses one or more person manually communicating with a user;
but for the aforementioned generic computer languages, “the communicating step including communicating a computer-generated first question, selected from the plurality of stored first questions, to the scored user and recording a first response by the scored user to the first question, and  based upon the first response, selecting a computer-generated second question from a second plurality of questions stored in the memory device, the second question to be answered by the scored user during interaction with the user interface screen of the electronic account service” in the context of the claimed invention encompasses one or more person manually communicating the questions to the user;
but for the aforementioned generic computer languages, “electronically recording responses and an identity of the scored user responding to at least the first question in a database” in the context of the claimed invention encompasses one or more person manually recording the data in a database;
but for the aforementioned generic computer languages, “based on the recorded responses of a scored user, displaying data on the user interface screen regarding a further transaction to the scored user during or after user interaction with the user interface screen of the electronic account service” in the context of the claimed invention encompasses one or more person manually presenting the further transaction;
subsequently communicating with at least one user of the group of users based upon a prior response of the at least one user and compensating the one user for a second response” in the context of the claimed invention encompasses one or more person manually communicating with the at least one user of the group;
but for the aforementioned generic computer languages, “measuring a performance of the method using recorded responses” in the context of the claimed invention encompasses one or more person manually measuring the performance;
but for the aforementioned generic computer languages, “performing a transaction using an internet browser” in the context of the claimed invention encompasses one or more person manually performing the transaction;
but for the aforementioned generic computer languages, “using a speech synthesizer to generate an audio output representative of a person reading a text” in the context of the claimed invention encompasses one or more person manually using a speech synthesizer;
but for the aforementioned generic computer languages, “forming a group of users that elect to perform a transaction in accordance with a group rule” in the context of the claimed invention encompasses one or more person manually forming the group;
but for the aforementioned generic computer languages, “using a system that can seek and obtain authorization to perform a transaction with the electronic account of the user” in the context of the claimed invention encompasses one or more person manually using the system;
communicating with the user with the communication device having a display and displaying each question on the display” in the context of the claimed invention encompasses one or more person manually presenting the questions to the user;
but for the “with the communication device” language, “communicating with the communication device that comprises a computer connected to the internet to access electronic data for a transaction” in the context of the claimed invention encompasses one or more person manually accessing data for transaction;
but for the “with the communication device, the communication device comprising a wireless telephone” language, “communicating with the communication device, the communication device comprising a wireless telephone” in the context of the claimed invention encompasses one or more person manually making a wireless telephone communication.
but for the “computer implemented method” language, “selecting a series of data communications with a group of users having a score, each scored user performing periodic transactions with an internet connectable wireless mobile device” in the context of the claimed invention encompasses one or more person manually selecting the series of data communication.
If a claim, under its broadest reasonable interpretation, covers commercial interaction, such as providing financial service or offer based on marketing response, but for the recitation of certain generic computing components, then it falls within the 
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of a computer to perform the aforementioned populating, querying, assigning, scoring, conducting, communicating, recording, displaying, using, performing, forming and selecting steps. The computer in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to provide financial service and using generic communication means to conduct communication amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes populating a database with stored data for a group of users; (Electronic recordkeeping, Alice Corp.) querying the database to determine a subset data; (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.) conducting series of communication with the subset of user; (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec); recording responses and identity of user; (Storing and retrieving information in memory, Versata Dev. Group, Inc). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1, 2, 4, 6-8, 14-16, 18, 19, 27-31, 33, 34 and 36-39 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

	
	
	
	
	Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. 

	Regarding the applicant’s argument that the written description support for the features rejected under 35 USC 112 (a) is described in Specification paragraph 0070-0071, 0091-0094 and 0097, the examiner respectfully disagrees. While using Boolean analysis as clustering technique is described by the above paragraphs, the computer-generated scoring of the identified subset of users based on a scoring criteria is not sufficiently disclosed.

	Regarding the applicant’s argument that the claims are not directed to an abstract idea, the examiner respectfully disagrees. Particularly, the applicant argued that the claims integrate the Judicial Exception into a practical application by controlling data communications with users of an electronic account service. However, the link between the cited Judicial Exception of the claimed additional elements remains no more than invoking a computer to perform the steps of the Judicial Exception without restriction on how the result is accomplished and no description of the mechanism for accomplishing the result would not result in practical application. Thus, the applicant’s argument is not persuasive.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHO KWONG/Primary Examiner, Art Unit 3698